Caldwell, J.
There are two legal questions for decision in this cause. They are:
First — Will a homestead assigned under the statute (Code, M. & V., 2940) to a debtor, whose family at the time of the assignment consisted of himself and his first wife, vest in his second wife and their minor child upon his death ?.
Second — Will the levy of an attachment on his “reversion expectant, or remainder interest,” in such' homestead at a time between the death of his first wife and his marriage to a second wife, and the sale of the land under the attachment subject to his homestead right therein after his second marriage, deprive the second wife and their minor child of the homestead, and pass the land in fee to the purchaser upon the death of the debtor?
We answer the first question in the - affirmative and the second in the negative.
The right of homestead having been acquired by the husband, as the head of a family, was not *396divested or lost by . the death of the first wife. Webb v. Cowley, 5 Lea, 722.
Then the debtor had a homestead in the land when the attachment was levied. So he had at the time of the sale; and, inasmuch as the homestead was not liable to sale under attachment, the .sale made must have been, in law as it was in fact, subject to his right of homestead in the land.
This right he had at the time of his death, and when he died it iuured to the benefit of his “widow” and minor child by the very terms of the Constitution, and of the Act of the Legislature passed in pursuance thereof. Const., Art. XI., See. 11; Code (M. & V.), Sec. 2935.
That the wife, who was enjoying the homestead with the debtor at the time of the allotment, is not the same one who now claims the homestead, is entirely immaterial. The former was the wife, but never the widow; the latter was likewise a wife, and, more than that, is also the widow.
Nor is the case changed by the fact that the debtor had no wife at all when the attachment was levied on the land; for, as has already been seen, he had not lost his right to homestead by the death of his first Avife. He had that right in the land after her death the same as before, and it was not and could not be reached by attachment any more at the one time than at the other.
Tip- to the very moment of his death he had this right, unimpaired by any thing that had pre*397viously occurred. The person who was his wife at that time is now his “ widow,” and she and their minor child are most manifestly entitled to the homestead under the constitutional and statutory provisions just mentioned. The complainant owns the land, subject to" that right, by virtue of its purchase.
The decree dismissing the bill is affirmed, with costs.